DETAILED ACTION
The papers submitted on 11 January 2020, amending claims 1, 4, 6-10, and adding claims 11-17, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites, “and then coagulating in a NMMO coagulating bath of a mass concentration of 50% to 72% to obtain nascent fiber.” There is a lack of enablement for obtaining fibers which have been coagulated in a bath with an NMMO concentration greater than 50% based on the teachings of the prior art, see below.

However, the amount of experimentation required to coagulate fibers in a bath with an aqueous-NMMO concentration greater than 50% is undue for the following (see MPEP 2164.01(a)):
The only independent claim requires that a cellulose/NMMO/water stock solution containing 60-85% NMMO is coagulated in a bath having an NMMO concentration of 50-72%; 
The invention is drawn to a lyocell process for spinning synthetic cellulose fibers;
The prior art suggests that in similar lyocell processes the maximum NMMO concentration of the coagulation bath is 50% by weight, and that higher concentrations are associated with weaker fibers which are broken during stretching (Jiang et al. p. 21; Yabuki et al. 7:33+);
The skilled artisan would recognize that the NMMO concentration in the bath influences the resulting fiber (Liu et al; Biganska et al; or Zhang et al.);
The influences of the NMMO concentration is predictability in the art (Liu et al; Biganska et al; or Zhang et al.);
The amount of direction provided by the inventor is insufficient, as only NMMO concentrations which are taught away from by the prior art are disclosed and no further guidance is given;
The specification discloses Embodiments 1-7. However the embodiments do not discuss how the fibers are being coagulated in NMMO concentrations greater than 50%. 
Therefore the quantity of experimentation needed to make or use the invention is undue based on the content of the disclosure.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jiang et al.
A review on raw materials, commercial production and properties of lyocell ﬁber
Liu et al.
Precipitation Kinetics of Cellulose in the Lyocell Spinning Process
Biganska et al.
Kinetics of Precipitation of Cellulose from Cellulose-NMMO-Water Solutions
Zhang et al.
Formation and Characterization of Cellulose
Membranes from N-Methylmorpholine-N-oxide Solution
McCorsley, III; Clarence C.
US 4,246,221 A
Yabuki; Kazuyuki et al.
US 6,183,865 B1
Lee; Tae-jung et al.
US 6,852,413 B2
Lee; Tae Jung et al.
US 2011/0003148 A1
JIN; Sang Woo et al.
US 2019/0024263 A1
Zikeli; Stefan et al.
US 10,208,402 B2


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN A. SCHIFFMAN
Primary Examiner
Art Unit 1742



/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742